DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-4, 6-10 and 12-20 are pending:
		Claims 1-4, 6-10 and 12-20 are rejected.
		Claims 1-2, 6-7, 12-16 and 18-20 have been amended.
		Claims 5 and 11 have been canceled. 
Terminal Disclaimer 
The terminal disclaimer filed on 08/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 17/522,058 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendments
Amendments filed 08/24/2022 have been entered. Amendments to the claims overcome claim objections and §112 rejections previously set forth in non-final Office Action mailed 06/23/2022.
§102 rejection and §103 rejection are maintained. 
Response to Arguments 
Arguments filed 08/24/2022 have been amended. Arguments were fully considered.
On page 9 of Applicant’s arguments, Applicant argues that:
DOUBLE PATENTING
The applicant has amended claim 1 to include the substance of claim 11, which is not directly in line with the non-statutory double patent rejection as alluded to by this examiner. 

Accordingly, the applicant would hereby request a withdrawal as to the double patenting rejection as well as the provisional rejections on all claims under an obviousness analysis. 

	This argument is persuasive in view of terminal disclaimer filed 08/24/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Martin (US 2019/0291666).
	Regarding claim 1, Martin teaches a water filtration system (part of system shown in Figs. 1 and 2) for a vehicle comprising a water generation system (Fig. 2, the combination of HVAC 208, engine 110 and extractor 290 of the water generation system 202/160 (160 shown in Fig. 1); see ¶41, ¶44, ¶49 and ¶56), a condensate pump (Fig. 2, components 222, 232, 262 include a pump; see ¶56), a condensate filter (Fig. 1, components 222, 232, 262 include a collection filter; see ¶44, ¶52, ¶56), and a power circuit (Fig. 1, energy storage device 150; see ¶16); wherein the water generation system, the condensate pump, and the condensate filter are fluidically connected (see Fig. 1); wherein the water generation system (i.e. HVAC 208, engine 110 and extractor 290) and the condensate pump electrically connect to the power circuit (see Fig. 1); wherein the water filtration system for a vehicle is configured for use with a vehicle (vehicle; see Abstract, lines 1-4); wherein the water generation system further comprises a dehumidifier (Fig. 2, extractor 290; ¶56; extractor for dehumidifying ambient air; see ¶68) and a condensate reservoir (Fig. 2, common reservoir 268; see ¶45); wherein the dehumidifier (i.e. extractor 290) and the condensate reservoir (i.e. common reservoir 268) are fluidically connected (see Fig. 2); wherein the condensate reservoir (i.e. common reservoir 268) further comprises a condensate float switch (Fig. 2, water level sensor 266 may be a float; see ¶58), a condensate intake port (corresponds to intake to common reservoir 268 via water line 264 shown in Fig. 2), and a condensate discharge port (corresponds to discharge from common reservoir 267 via second dispensing line 274 shown in Fig. 2); wherein the condensate float switch, the condensate intake port, and the condensate discharge port attach to the condensate reservoir (see Fig. 2).
Annotated Fig. 1 of Martin

    PNG
    media_image1.png
    813
    1295
    media_image1.png
    Greyscale

	Regarding claim 2, Martin teaches the water filtration system for a vehicle according to claim 1 wherein the vehicle further comprises a water storage reservoir (Fig. 2, potable water reservoir 278; see ¶64); wherein the vehicle further comprises a vehicle electric system (Fig. 1, alternator 125; see ¶32; generate electricity by operating alternator; see ¶19); wherein the vehicle electric system is further defined with a second positive terminal and a second negative terminal (the electrical system inherently includes positive and negative terminals to power the battery of the energy storage device 150); wherein the water filtration system for a vehicle creates and captures condensate water from the water generation system (this is a process/method limitation); wherein the water filtration system processes the condensate water into drinking water (this is a process/method limitation);  wherein the water filtration system transports the drinking water into the water storage reservoir (this is a process/method limitation).
	Regarding claim 3, Martin teaches the water filtration system for a vehicle according to claim 2, wherein the condensate filter (i.e. collection filter) fluidically connects to the water storage reservoir (i.e. potable water reservoir 278) (see Fig. 2).
	Regarding claim 4, Martin teaches the water filtration system for a vehicle according to claim 3, wherein the water filtration system (includes water generation system 202/160) is powered by the power circuit (see Fig. 1). 
	Regarding claim 6, Martin teaches the water filtration system for a vehicle according to claim 5, wherein the dehumidifier is a device that changes the phase of water vapor in the atmosphere into the liquid phase condensate water (“extractor that dehumidifies ambient air to generate water”; see ¶74); wherein the dehumidifier (i.e. extractor 290) is an electrically operated device that draws electrical energy from the power circuit (electrical power; ¶56). 
	Regarding claim 7, Martin teaches the water filtration system for a vehicle according to claim 6, wherein the condensate reservoir is a containment structure (the common reservoir 268 collects and holds water from multiple sources; see ¶45 and Fig. 2); wherein the condensate reservoir (i.e. common water reservoir 268) collects condensate water from the dehumidifier (i.e. extractor 290) (see Fig. 1); wherein the condensate reservoir stores the condensate (the common reservoir 268 is capable storing condensate; see ¶45).
	Regarding claim 8, Martin teaches the water filtration system for a vehicle according to claim 7 wherein the condensate pump is a mechanical device (this is an inherent characteristic of a pump because operate by mechanical action) wherein the condensate pump (i.e. collection pump) is an electrically powered device (electrical power is supplied to the water generation system 160 includes the collection pump shown in Fig. 1); wherein the condensate pump generates a pressure differential (the pump is capable of generating pressure differential in order to move fluids from one location to another location); wherein the pressure differential generated by the condensate pump transports the condensate water from the condensate reservoir and through the condensate filter into the water storage reservoir (this is a process/method limitation; the pump is capable is transporting condensate; see ¶56). 
	Regarding claim 9, Martin teaches the water filtration system for a vehicle according to claim 8 wherein the condensate reservoir controls the operation of the condensate pump (this is a process/method limitation, the reservoir is capable of controlling the operation; see ¶45).
	Regarding claim 10, Martin teaches the water filtration system for a vehicle according to claim 9 wherein the condensate filter is a filtering device (this is an inherent characteristic of the collection filter); wherein the condensate filter (i.e. collection filter) filters the condensate water as it passes through the condensate filter (this is a process/method limitation, the collection filter is capable of performing the process/method; see ¶56 and Fig. 2); wherein the condensate filter converts the condensate water into the drinking water (this is a process/method limitation, the collection filter is capable of performing the process/method; ¶56 and Fig. 2). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2019/0291666) in view of Baker (USPN 2,339,369).
	Regarding claim 12, Martin teaches the water filtration system for a vehicle according to claim 10.
	Martin does not teach wherein the condensate float switch is an electric switch; wherein the condensate float switch controls the flow of electricity from the power circuit into the condensate pump.
	In related field of endeavor, Baker teaches a derating apparatus (see Entire Abstract) wherein a reservoir (Fig. 1, de-aerating tank 8; see C2/L45-52) comprises a condensate float switch (Fig. 1, float switch 22 or 23; see C3/L25-30) and wherein the condensate float switch attach to the condensate reservoir (see Fig. 2). 
	It would have been obvious one of ordinary skill in the art before the effective filing date invention to replace the float switch of Martin with the electric float switch of Baker because it is the simple substitution of one known float switch means with another known float switch means obviously resulting in a suitable measuring device for condensate (Baker, see C6/L15-25) with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 13, Martin and Baker teach the water filtration system for a vehicle according to claim 12, wherein the condensate float switch detects the volume of condensate water contained in the condensate reservoir (this is a process/method limitation; the float switch of Baker is capable of detecting volume; Baker, see C3/L35-40); wherein the condensate float switch actuates based on the volume of condensate water contained in the condensate reservoir (this is a process/method limitation; the float switch of Baker is capable of actuating based on the volume; Baker, see C3/L24-30).
	Regarding claim 14, Martin and Baker teach the water filtration system for a vehicle according to claim 13, wherein the condensate float switch actuates to a closed position once the volume of condensate water contained in the condensate reservoir exceeds a predetermined volume level (this is a process/method limitation; the float switch of Baker is capable of actuating to a closed position; Baker, see C3/L50-60); wherein the actuation of the condensate float switch to the closed position allows electric energy to flow from the power circuit into the condensate pump thereby initiating the operation of the condensate pump (this is a process/method limitation; the float switch of Baker is capable of actuating a closed position and initiating the operation of a condensate pump; Baker, see C3/L50-70).
	Regarding claim 15, Martin and Baker teach the water filtration system for a vehicle according to claim 14, wherein the condensate float switch actuates to an open position once the volume of condensate water contained in the condensate pump falls below the predetermined volume level (this is a process/method limitation; the float switch of Baker is capable of actuating in an open position; Baker, see C3/L60-70); wherein the actuation of the condensate float switch to the open position discontinues the flow of electric energy from the power circuit into the condensate pump thereby terminating the operation of the condensate pump (this is a process/method limitation; the float switch of Baker is capable of actuating in an open position and terminating the operation of a condensate pump; Baker, see C3/L50-70).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2019/0291666) in view of Baker (USPN 2,339,369) and further in view of Forsberg (USPN 6,058,718).
	Regarding claim 16, Martin and Baker teach the water filtration system for a vehicle according to claim 15, wherein the condensate intake port (Martin, i.e. corresponds to the intake to common reservoir 268 via water line 264) forms a direct fluidic connection with the dehumidifier (Martin, i.e. extractor 290) (Martin, see annotated Fig. 2); wherein the condensate intake port transports the condensate water generated by the dehumidifier directly to the condensate reservoir (this is a process/method limitation; the intake port via line 264 is capable of performing the process/method; Martin, see ¶56); wherein the condensate intake port (Martin, i.e. corresponds to the intake to common reservoir 268 via water line 264) forms the port that receives the condensate water into the condensate reservoir (Martin, see Fig. 2); wherein the condensate discharge port (Martin, i.e. corresponds to discharge from common reservoir 267 via second dispensing line 274); wherein the condensate pump draws the condensate water out of the condensate reservoir through the condensate discharge port for transport into the fluid input of the condensate filter (this is a process/method limitation). 
	The combination of references does not teach that said discharge port is a fluidic connection formed between the condensate reservoir and the condensate pump.
	In a related field of endeavor, Forsberg teaches a potable water recovery and dispensing apparatus (see Entire Abstract) comprising a discharge port (corresponds to the line from condensate collector 25) formed between the condensate reservoir (Fig. 19b, condensate collector 25; see Table 1) and the condensate pump (Fig. 19b, condensate pump 26; see Table 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the condensate pump (collection pump) of Martin by rearranging the pump such that the discharge port is between the condensate reservoir and the condensate pump as disclosed by Forsberg because said configuration provides the benefit of continual recirculation by the pump (Forsberg, see C28/L35-40). 
 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2019/0291666) in view of Baker (USPN 2,339,369) in view of Forsberg (USPN 6,058,718) and further in view of Mulvany (USPN 2,479,766).
	Regarding claim 17, Martin, Baker and Forsberg teach the water filtration system for a vehicle according to claim 16.
	The combination of references does not teach wherein the condensate filter is a bed filter.
	In a related field of endeavor, Mulvany teaches a recovery and purification of water from exhaust gases on aircraft (see title) comprising a bed filter (filter bed; see C6/L30-35). 
	It would have been obvious to one ordinary skill in the art before the effective filing of the date of the invention to replace with the condensate filter (collection filter) of Martin with bed filter (filter bed) of Mulvany because said bed filter (filter bed) provides the benefit of removing toxic ingredients carried in condensate water (Mulvany, see C6/L30-35). 
	Regarding claim 18, Martin, Baker, Forsberg and Mulvany teach the water filtration system for a vehicle according to claim 17, wherein the condensate filter further comprises a condensate check valve (Martin, check valve; see ¶23); wherein the condensate check valve transports the drinking water from the condensate filter into the water storage reservoir (this is a process/method limitation); wherein the condensate check valve limits the direction of the flow of the drinking water to the direction from the condensate filter into the water storage reservoir (this is an inherent characteristic of a check valve).
	While Martin further discloses a valve (Fig. 2, outlet valve 272; see ¶64) forms a direct fluidic connection between the discharge port of the condensate filter (i.e. collection filter) and the water storage reservoir (i.e. potable water reservoir 278); said valve is not particularly limited and other valve configurations can be used (see ¶64) however Martin does not teach that said check valve is between the condensate filter and the water storage reservoir.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the check valve of Martin by rearranging said check valve between the condensate filter and the water storage reservoir similar to the outlet valve configuration in Martin because it is applying a known technique of operating a valve to a known filtering device obviously  resulting in permitting flow in a single direction (Webster definition of “check valve”, see NPL) with an expectation of success.  Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).	
	Regarding claim 19, Martin, Baker, Forsberg and Mulvany teach the water filtration system for a vehicle according to claim 18 wherein the power circuit (Martin, Fig. 1, energy storage device 150; see ¶16) is an electrical circuit (the energy storage device receives electrical energy from multiple sources; see Fig. 1); wherein the power circuit powers the operation of the water filtration system for a vehicle (Martin, see Fig. 1); wherein the power circuit is an electrochemical device (Martin, Fig. 1, energy storage device 150 is a system battery; see ¶16; the battery is an electrochemical device); wherein the power circuit is an independently powered electric circuit (Martin, power source 180 provides independent power to energy storage device 150; see Fig. 1); wherein by independently powered is meant that the power circuit can operate without drawing power from vehicle electric system (Martin, i.e. alternator 125) (Martin, power source 150 is separate/independent from alternator 125; see Fig. 1).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2019/0291666) in view of Baker (USPN 2,339,369) in view of Forsberg (USPN 6,058,718) in view of Mulvany (USPN 2,479,766) and further in view of Mak (US 2012/0096885) and by evidence of Doppelbauer (DE 19757054).
	Regarding claim 20, Martin, Baker, Forsberg and Mulvany teach the water filtration system for a vehicle according to claim 19 wherein the power circuit comprises a battery (Martin, i.e. battery), a diode (Martin, the alternator inherently has a diode by evidence of Doppelbauer; Doppelbauer, see ¶7), and the vehicle electric system (Martin, i.e. alternator 125); wherein the battery is a rechargeable battery (Martin, recharge energy storage device, see ¶19); wherein the vehicle electric system reverses the polarity of the rechargeable battery (Martin, this is a process/method limitation); wherein the diode is an electrical device that allows current to flow in only one direction (Martin, this is an inherent characteristic of the diode; Webster definition of “diode”, see NPL).
	While the combination of references does not explicitly teach that said diode is installed between the rechargeable battery and the vehicle electric system such that electricity will not flow from the first positive terminal of the rechargeable battery into the second positive terminal of the vehicle electric system.
	In a related field of endeavor, Mak teaches a solar powered vehicle air-conditioning system (see Entire Abstract) comprising a diode (second diode module; see ¶7) installed between a battery (battery module; see ¶7) and the vehicle electric system (alternator; see ¶7) such that electricity will not flow from the first positive terminal of the rechargeable battery into the second positive terminal of the vehicle electric system (this is a process/method limitation). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the power circuit configuration of Martin by configuring the diode between the battery and the vehicle electrical system (alternator) as disclosed by Mak because said configuration limits the direction of current flowing to the battery module (Mak, see ¶7). Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778